Citation Nr: 1409568	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  08-27 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for arthritis (other than rheumatoid) of the cervical spine, first metatarsal phalangeal joint of the left foot, wrists, left hand, elbows, ankles and lumbar spine.  

2.  Entitlement to service connection for degenerative joint disease (DJD) of the right hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel

INTRODUCTION

The Veteran served on active duty from January 1965 to November 1970.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In a December 2011 action, the Board remanded the Veteran's claims for additional evidentiary development.  Specifically, the Board instructed the agency of original jurisdiction (AOJ) to retrieve any relevant VA and non-VA treatment records pertaining to the Veteran's claimed disabilities, and to obtain the Veteran's Social Security Administration (SSA).  In addition, the Board instructed the AOJ to schedule the Veteran for another VA examination to determine the current nature and etiology of his right hand disorder.  The Veteran's VA treatment records have since been obtained and associated with the claims file.  The AOJ also made every attempt to retrieve the Veteran's SSA records.  In addition, during that same month, the Appeals Management Center (AMC) initiated a request to have the Veteran scheduled for a VA examination.  The examination was completed in March 2012, and a copy of the VA examination report has been associated with the claims file.  Unfortunately, the Board does not find the March 2012 opinion to be adequate with respect to the Veteran's claim of service connection DJD of the right hand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.) 

By several statements made during the pendency of this appeal, especially in an October 2012 statement, the Veteran implicitly raised a claim for a higher rating for his service-connected rheumatoid arthritis.  (He has indicated that the disease process now affects joints other than ones for which he has already been rated.)  This claim for a higher rating is referred to the AOJ for appropriate action.

(References in the decision below to the term "arthritis" should be taken to mean any arthritis other than rheumatoid arthritis.  This is so because the Veteran is already service connected for rheumatoid arthritis, which is a systemic disease process.  The issue of entitlement to service connection for DJD of the right hand is addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  In an August 2004 decision, the RO denied entitlement to service connection for arthritis involving the cervical spine, first metatarsal phalangeal joint of the left foot, wrists and left hand, elbows, ankles and lumbar spine; the Veteran did not appeal.  

2.  Additional evidence received since the RO's August 2004 decision is new to the record, but does not relate to an unestablished fact necessary to substantiate the merits of the claim, and does not raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The August 2004 RO decision is final.  38 U.S.C.A. § 7105 ( West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  

2.  New and material evidence has not been received since the August 2004 rating decision, and the claim of service connection for arthritis of the cervical spine, first metatarsal phalangeal joint of the left foot, wrists, left hand, elbows, ankles, or lumbar spine is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  

Kent v. Nicholson, 20 Vet. App. 1 (2006), established additional requirements with respect to the content of VA notice for claims to reopen.  The Court held that the VCAA requires VA to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence and information would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  The Court further held that the failure to provide notice of what constitutes material evidence in this context would generally be the type of error that has the natural effect of producing prejudice because it would constitute a failure to provide a claimant notice of a key element of what it takes to substantiate a claim to reopen.

In May 2007, a VCAA letter was issued to the Veteran with regard to his claim to reopen.  Such letter complied with the notice requirements in Kent.  The VCAA letter notified the Veteran of what information and evidence is needed to reopen his claim of service connection, what information and evidence is needed to substantiate his claim of service connection, the information and evidence that must be submitted by the claimant, the information and evidence that will be obtained by VA, and the information and evidence necessary to establish a disability rating and effective date.  As such, the contents of this notice letter fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The Veteran has received all essential notice and has had a meaningful opportunity to participate in the development of his claim.  

The Board also points out that there is no indication whatsoever that any additional action is needed to comply with the duty to assist in connection with the claim decided herein.  The Veteran's service treatment records have been obtained and associated with the claims file, as have records of post-service treatment the Veteran has received from various private healthcare providers, and at the VA medical center (VAMC) in Columbia, Missouri, to include the Fort Leonard Wood Community Based Outpatient Clinic (CBOC).  Pursuant to the December 2011 Board remand, the AOJ sought to obtain the Veteran's SSA records.  A response was received in December 2011 indicating that the Veteran's SSA folder had been destroyed and any records relied upon, were therefore unavailable.  In April 2012, the AMC issued a Formal Finding on the Unavailability of the Veteran's SSA records.  The Veteran has further been given the opportunity to submit evidence and he has provided written statements in support of his claim.  Otherwise, the Veteran has not identified, and the record does not indicate, existing records pertinent to the claim that need to be obtained.  

The Veteran underwent a VA examination in connection with his claim in July 2004.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Although another VA examination has not been provided in connection with this claim, the Board notes that the duty to provide an examination does not apply to a claim to reopen a finally adjudicated claim without the receipt of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  As discussed in detail in the analysis section, the Veteran's claim for entitlement to service connection has not been reopened; thus, an examination is not required.  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue decided herein.

II.  Analysis

The Board notes that even if the RO determines that new and material evidence has been received to reopen a claim, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Veteran has had the opportunity to present evidence and argument in support of his appeal.  

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105, and the claim may only be reopened through the receipt of "new and material" evidence.  In the August 2004 decision, the RO denied entitlement to service connection for arthritis of the cervical spine, first metatarsal phalangeal joint of the left foot, wrists, left hand, elbows, ankles and lumbar spine; the Veteran did not file a notice of disagreement, thus such decision is final.  38 U.S.C.A. § 7105.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  

The Veteran's request to reopen his claim of service connection was received in April 2007, and the regulation applicable to this appeal provides that new and material evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513  (1992).  

The Veteran contends that he has degenerative joint disease affecting multiple joints throughout his body, to include his cervical spine, wrists, left hand, elbows, ankles and lumbar spine, that was incurred in service.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604  (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2013).  

In August 2004, the RO granted service connection for rheumatoid arthritis affecting the interphalangeal joint of the right third finger, right knee and right metatarsal phalangeal joint, and denied entitlement to service connection for any form of arthritis (other than rheumatoid arthritis) involving the cervical spine, first metatarsal phalangeal joint of the left foot, wrists, left hand, elbows, ankles and lumbar spine on the basis that the evidence did not show that the Veteran had degenerative arthritis in the aforementioned joints that was incurred in, or caused by service.  The Veteran did not file a notice of disagreement; thus, the August 2004 decision is final.  38 U.S.C.A. § 7105.  The evidence of record at the time consisted of service treatment records, private medical records from various treatment facilities dated from April 1978 to May 1978, and from November 1998 to May 2001, VA outpatient records, the July 2004 VA examination report, and the Veteran's lay assertions.  

Although the Veteran's service treatment records note that he received treatment for rheumatoid arthritis for approximately three years, between 1966 and 1969, these records are silent for any notations of, or treatment for any type of arthritis other than rheumatoid arthritis.  Review of these records shows an initial complaint of swelling in the proximal interphalangeal (PIP) joint of the right middle finger in November 1966.  While x-rays revealed only soft tissue swelling, the Veteran was seen for complaints of pain involving the ball of the right foot, the first metatarsal phalangeal (MTP) joint, in December 1966.  He was also seen for complaints of pain and swelling in the metacarpal phalangeal (MCP) joint of the right middle finger in December 1966.  Clinical entries indicated that arthritis, synovitis, and gouty arthritis were suspected.  

An inpatient summary from an Army hospital in Germany in February 1967 noted the history of the development of pain and swelling in several joints, to include the middle finger of the right hand, the transverse arch of the right foot, and the left thumb.  On physical examination, the treatment provider observed marked fusiform swelling of the PIP joint of the middle finger of the right hand.  A DA Form 8-275-2, Clinical Record Cover sheet, listed diagnoses of rheumatoid arthritis of the PIP joint of the right middle finger, MCP joint of the left thumb, and MTP joints of the right great and small toes.  The Veteran was thereafter transferred to an Army hospital in Fort Belvoir, Virginia and given a Physical Profile in March 1967.  The defects listed were painful joints in hands and feet, possibly due to rheumatoid arthritis.  This profile was changed in November 1967, during the time period the Veteran was at the Army hospital in Fort Leonard Wood, Missouri.  The defect listed was rheumatoid arthritis involving the PIP joint of the right third finger, right knee, and right MTP joints.  A second profile from that facility, dated in April 1968, indicated that the Veteran was not qualified for duty by reason of the same defects listed in the prior profile.  

A Medical Evaluation Board (MEB) proceeding took place on April 4, 1968, and concluded that the Veteran was not fit for duty.  The medical condition listed was active rheumatoid arthritis involving the PIP joint of the right third finger, right knee and right MTP joints.  A narrative summary, dated in March 1968, was included with the MEB, and noted the Veteran's complaints of pain in his hands, right knee, right foot and back.  The summary report further noted the onset of complaints while the Veteran was stationed in Germany, and during the initial evaluations conducted prior to his return to the United States.  It was noted that the Veteran continued to experience similar problems after his return to the United States, and, despite receiving medication and physical therapy, he experienced a steady progression of his disease insofar as pain and inability to perform his duty.  

Physical examination findings showed there to be slight swelling, warmth, and tenderness involving the right first and third PIP joints and the right second, third, and fourth MTP joints.  There was minimal limitation of motion in the joints, and intermittent pain and some tenderness of the PIP joint of the left thumb.  The Veteran also underwent x-rays of the knees, right foot and right hand, as well as multiple x-rays of the back, the lumbosacral area and the sacroiliac joints, the results of which were shown to be negative.  The medical examiner noted that, at present, the Veteran was in "more or less" constant pain due to his back, right foot and right hand.  According to the medical examiner, rheumatoid arthritis is a disease of known chronic nature with exacerbations and remissions usually regardless of treatment.  Based on his review of the Veteran's medical history, as well as his discussion with, and evaluation of the Veteran, he diagnosed the Veteran as having active rheumatoid arthritis involving the PIP joint of the right third finger, right knee and the right MTP joints.  The summary was annotated in September 1968 to the effect that there was no change in the interval period.  A physical examination from that time recorded the same diagnosis.  

The remainder of the Veteran's service treatment records is clear for any treatment for, or diagnosis of, arthritis.  At the January 1970 physical examination, although the Veteran reported a history of cramps in his legs, a trick or locked knee, foot trouble and arthritis or rheumatism, the clinical evaluation of his upper and lower extremities, as well as his spine and feet was shown to be normal.  At the August 1970 separation examination, clinical evaluations of the Veteran's upper and lower extremities, feet and spine were all shown to be normal.  The Board acknowledges ongoing treatment for, and a diagnosis of rheumatoid arthritis throughout the Veteran's military service.  However, a review of these records does not reveal any indications, notations, treatment or diagnosis of any form of arthritis other than, and separate and distinct from, the previously diagnosed rheumatoid arthritis.  Moreover, despite undergoing numerous evaluations and diagnostic studies, the service record is silent for any treatment for, or diagnosis of, osteoarthritis and/or degenerative joint disease.  

Post-service records reflect that the Veteran filed a claim seeking service connection for arthritis affecting multiple joints in March 2004.  Along with this claim, the Veteran also submitted private treatment records generated at various treatment facilities, and dated from November 1998 to May 2001, which reflect his complaints of pain in his upper extremities, his upper and lower spine, and his left heel.  The Veteran underwent a magnetic resonance imaging (MRI) of the cervical spine in June 2000, the findings of which showed degenerative disc changes at all levels, as well as spinal cord impingement along the anterior right paracentral margin at the C5-C6 level, and mild posterior disk bulging and posterior osteophyte formation at the C3-C4 and C6-C7 level.  VA treatment records dated in May 2003 reflect that the Veteran underwent an x-ray of his left hand and wrist, the results of which revealed some arthritic change at the first MCP surfaces and wrist, respectively.  The Veteran also underwent an x-ray of the lumbar spine, the impression of which showed minimal sized osteophytes in the spine.  Report of the May 2003 cervical spine x-ray revealed, among many findings, degenerative changes with osteophytes and disc space narrowing at multiple levels, with possible discogenic disease.  

The Veteran was afforded a VA examination in July 2004, at which time he reported to have progressive problems with arthritic-type symptoms since his separation from service.  The Veteran further reported that, currently, his left hand and wrist and his cervical spine were causing him the greatest amount of pain.  The examiner noted a history of treatment of rheumatoid arthritis in service, but indicated that, at present, no additional laboratory tests were ordered since multiple sedimentation rates were negative for inflammatory markers.  However, the examiner did add that the Veteran had an "HLAV-27" that was positive.  X-rays of the right hand were interpreted to show joint space narrowing and mild marginal osteophyte formation, as well as subchondral sclerosis at the first and fifth carpal metacarpal (CMC) joints.  There was also minimal degeneration at the first MCP joint.  The Veteran also underwent an x-ray of his left foot, the findings of which showed mild joint space narrowing and degenerative changes at the first MTP joint.  

As previously discussed above, in the August 2004 rating decision, the RO granted the Veteran's claim for service connection for rheumatoid arthritis of the interphalangeal joint of the right third finger, right knee, and right metatarsal phalangeal joints.  The RO did however deny service connection for arthritis other than rheumatoid arthritis affecting the cervical spine, first metatarsal phalangeal joint of the left foot, wrists, left hand, elbows, ankles and lumbar spine, on the basis that the evidence failed to show that any such condition was either incurred in, or caused by, service.  

In April 2007, the Veteran filed a petition to reopen his claim for entitlement to service connection for arthritis of the cervical spine, first metatarsal phalangeal joint of the left foot, wrists, left hand, elbows, ankles and lumbar spine.  In support of his claim to reopen, the Veteran has submitted an x-ray report of the left first finger dated in April 1996, a September 2004 SSA Function Report, a February 2008 diagnostic study of the wrists and lay statements asserting that his arthritis has progressively spread throughout most of his body.  The Veteran has also submitted duplicate copies of previously submitted records, to include the service treatment records and post-service VA and private treatment records.  In addition to these treatment records and lay statements in support of his claim, the Veteran has also submitted medical evidence reflecting continued treatment for his cervical spine, lumbar spine, wrists, hands and feet.  

VA treatment records dated from September 2004 to December 2006 reflect that the Veteran presented on a continuing basis with complaints of pain, discomfort, and tenderness throughout multiple joints in his body, to include his cervical and lumbar spine, as well as his wrists, hands and feet.  During a January 2005 primary care visit, the treatment provider observed signs of arthralgia, myalgia, knee pain, back pain, arthritis and fibromyalgia throughout the musculoskeletal system.  At a November 2006 primary care visit, the Veteran reported chronic pain in both wrists, and noted that while his left wrist has hurt for years, the pain in his right wrist began six months prior.  Report of the December 2006 MRI revealed cervical spondylotic changes that were most prominent from the C3-C4 to C6-C7 level, minimal kyphosis at C3-C4 level secondary to degenerative disc disease, and disc bulges at multiple levels that are more pronounced at C3-C4, C5-C6 and C6-C7 levels.  

The Veteran was afforded a VA examination to determine the extent and severity of his rheumatoid arthritis in September 2007.  During his evaluation, the Veteran provided his medical history and described how his right foot, knee and third finger began to swell up with extreme pain, heat and stiffness in service.  An x-ray of the right foot revealed some degenerative changes at the first MTP joint, as well as an unfused ossicle or old fracture fragment at the base of the fifth metatarsal.  The Veteran also underwent an x-ray of the right hand, the results of which were interpreted as showing joint space narrowing and mild subchondral sclerosis at the first and fifth CMC joint, some degenerative changes at the first MCP joint, and minimal to mild arthritic changes at the third MCP joint.  

In the November 2007 rating decision, the RO granted separate 10 percent evaluations for the Veteran's rheumatoid arthritis of the right knee and interphalangeal joint of the right third finger, and further granted a separate noncompensable rating for the rheumatoid arthritis of the right metatarsal phalangeal joints.  The RO also continued the denial of service connection for other arthritis of the cervical spine, first metatarsal phalangeal joint of the left foot, wrists, left hand, bilateral elbows, ankles and lumbar spine.  

A portion of the remaining evidence of record includes duplicate photocopies of previously submitted service treatment records and post-service VA and private treatment records.  In addition, a February 2008 diagnostic imaging report reflects that the Veteran underwent an x-ray of his wrists, the impression of which showed moderate to advanced osteoarthritis of the scaphotrapezoid and scaphotrapezial articulations.  VA outpatient records dated from March 2007 to November 2010, and which have been scanned into the Virtual VA claims processing system, reflect the Veteran's ongoing complaints of, and treatment for his fluctuating joint and muscle pain in the neck, lower back, wrists and hands.  These records also reflect ongoing diagnoses of osteoarthritis, fibromyalgia, degenerative disc disease and degenerative joint disease involving multiple joints in the body.  In an October 2012 statement, the Veteran once again asserted that his arthritis had spread throughout multiple joints in his body.  

In the March 2012 VA medical opinion, the VA examiner determined that the Veteran's claimed arthritis of the right hand was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  

After a review of the evidence mentioned above, the Board finds that new and material evidence relating to the Veteran's claim for service connection for arthritis of the cervical spine, first metatarsal phalangeal joint of the left foot, wrists, left hand, elbows, ankles or lumbar spine, has not been received, and the claim may not be reopened.  The majority of this evidence is new in that it was not previously before agency decision makers.  However, none of this evidence is material for purposes of reopening the service connection claim.  First, the evidence does not show that the Veteran has been diagnosed with arthritis in his elbows and ankles.  Secondly, the new medical evidence does not suggest that the Veteran's joint disease and/or osteoarthritis affecting the cervical spine, lumbar spine, first metatarsal phalangeal joint of the left foot, wrists and left hand, originated in, or is in any way related to military service.  The statements by the Veteran describing how his arthritis has spread to, and affected, multiple joints throughout his body, are presumed credible, but are not competent evidence of a relationship; lay evidence is not competent to determine the cause of his degenerative joint disease that has resulted in chronic pain in multiple joints of his body.  Thus, the new evidence fails to address the threshold determination:  whether any arthritis, other than rheumatoid arthritis, involving the cervical spine, first metatarsal phalangeal joint of the left foot, wrists, left hand, elbows, ankles or lumbar spine was either incurred in or caused by military service.  This was at the crux of the 2004 denial.

As noted above, the evidence previously of record included service treatment records, which did not demonstrate the presence of arthritis or degenerative changes in the joints separate and distinct from his in-service diagnosis of rheumatoid arthritis.  The evidence previously of record also included post-service treatment records, which predominantly focused on treatment for, and evaluations of, the Veteran's musculoskeletal system, to include his cervical spine, wrists, hands, lumbar spine and feet.  While the July 2004 VA examiner evaluated the joints and recorded the Veteran's symptoms, and diagnostic records revealed findings of degenerative changes in the cervical spine, as well as arthritic changes in the left hand and wrist, she did not relate these diagnoses to an incident, event or disease that occurred during the Veteran's military service, to include his in-service diagnosis of rheumatoid arthritis.  Specifically, the examiner did not relate any arthritic findings, other than rheumatoid arthritis, to the Veteran's service.  

As noted above, the evidence received since the August 2004 denial includes records reflecting ongoing treatment for the Veteran's cervical and lumbar spine, wrists, hands and feet.  While the medical providers evaluated and took note of the Veteran's symptoms, and detected degenerative and arthritic changes in the cervical and lumbar spine, as well as arthritic changes in the wrists, hands and feet, this information does not tend to prove the Veteran's claim in a manner different from what was already shown in August 2004 and which was evident in the Veteran's earlier contentions and lay statements he submitted, and treatment records dating from 1998.  

In that connection, the Board acknowledges the Veteran's contentions that the current arthritis involving multiple joints throughout his body, diagnosed as degenerative joint disease or osteoarthritis, is etiologically related to his service.  However, the Board notes that the record does not contain any medical evidence to suggest a link between a current condition and service.  The fact remains that while the Veteran has a current diagnosis of rheumatoid arthritis that was detected during his military service, the Veteran was not found to have any form of arthritis separate and distinct from rheumatoid arthritis during service, and he has submitted no evidence to contradict such a finding.  Although the medical evidence of record reflects the Veteran's ongoing complaints of, and treatment provided for, pain and discomfort throughout multiple joints in his body, there is nothing in these records that would relate the Veteran's symptoms, and subsequent diagnoses of DJD or osteoarthritis in these joints, to his military service, to include his in-service diagnosis of rheumatoid arthritis.  Furthermore, these records do not suggest a nexus relating the Veteran's claimed disorder to service.  

Consequently, the Board finds that the new evidence differs from what was previously of record, but substantively shows the same thing.  In other words, with respect to what is required to show a relationship to military service, it is cumulative of what was previously known.  

The Board thus concludes that the evidence received since the August 2004 rating decision is not new and material.  As noted in 38 C.F.R. § 3.156(a), new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  In this case, the information added to the record since the August 2004 denial is cumulative and does not prove any salient point beyond what was already shown in August 2004.  

The Board has also considered and acknowledged assertions made by the Veteran and his representative that he has suffered from chronic arthritic changes, separate and distinct from his already service-connected rheumatoid arthritis, since his separation from service, and symptoms associated with these arthritic findings first began to manifest in service.  However, these were his contentions previously, and the record does not establish that he has the medical training necessary to offer competent opinions on matters of medical diagnosis or etiology.  As such, his statements do not amount to new and material evidence.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127  (1998).  


ORDER

As new and material evidence has not been received to reopen the claim of service connection for arthritis (other than rheumatoid) of the cervical spine, first metatarsal phalangeal joint of the left foot, wrists, left hand, elbows, ankles or lumbar spine, the appeal is denied.


REMAND

Pursuant to the December 2011 Board remand, the Veteran was afforded a VA orthopedic examination in March 2012 to determine the nature and etiology of his right hand disability.  During the examination, the Veteran provided his military and medical history, and reported that he first experienced an onset of pain in his right hand in service.  According to the Veteran, his current right hand condition is attributed to this in-service occurrence.  Based on his discussion with, as well as an evaluation of the Veteran, the VA examiner diagnosed the Veteran with having right hand synovitis, and concluded that the Veteran's condition was less likely than not incurred in, or caused by the claimed in-service injury, event, or illness.  In his rationale, the examiner acknowledged the Veteran's reports of pain and swelling in service, and noted that the Veteran was suspected of having rheumatism in service, but ultimately concluded that the Veteran was never formally diagnosed with rheumatism, or any other serological spondyloarthropathy in service, or subsequent to his discharge.  According to the examiner, "[n]ow, 40 years later with no supporting documentation of chronicity of this problem he reports the same problem."  The examiner further stated that "[p]hysical and radiographic exam today reveals no evidence of rheumatoid arthritis whatsoever and indeed if this were the correct diagnosis he would have manifested the progressive destructive sequelae of such over the intervening 40 years and none of these [is] evident."  As such, the examiner concluded that the Veteran's in-service polyarthralgia was transient and not likely related to his present complaints.  

Unfortunately, the Board does not find this examination to be adequate for several reasons.  First of all, the examiner does not appear to have relied on a complete and accurate review of the claims file when reaching this opinion.  According to the examiner, the Veteran was merely "suspected of", and never formally diagnosed with having rheumatoid arthritis in service.  However, as previously discussed above, the February 1967 Inpatient Summary report reflects that after conducting a physical evaluation of the Veteran's joints, and reviewing his laboratory and diagnostic test results, the medical examiner diagnosed the Veteran as having rheumatoid arthritis.  Subsequent in-service treatment records dated in November 1967, March 1968, and April 1968 reflect ongoing assessments of rheumatoid arthritis involving the PIP joint of the right third finger.  In addition, at the July 2004 VA examination, the examiner noted that although the Veteran was seronegative for rheumatoid arthritis, he continued to be positive for HLA B27, which indicated a positive presence for a chronic inflammatory process.  In a following email, the same VA examiner provided further clarification as to the significance of these results, and noted that this information helped confirm the Veteran's previously diagnosed condition that was made by clinical symptomatology.  According to the VA examiner, the Veteran still had rheumatoid arthritis.  In light of the discrepancies between the VA medical opinion and the service treatment records, the Board finds that the March 2012 medical opinion was not predicated on a complete history.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  

Secondly, in providing an explanation for the medical opinion reached, the VA examiner appears to focus solely on whether the Veteran had rheumatoid arthritis in service, and whether he had a current diagnosis of this condition.  However, the Veteran has already been service connected for rheumatoid arthritis of the interphalangeal joint of the right third finger (see August 2004 rating decision), so whether he carried a current diagnosis of rheumatoid arthritis was not relevant to his claim for service connection for degenerative joint disease of the right hand.  Indeed, the examiner did not actually address whether any other arthritis of the right hand is etiologically related to his military service.  When asked whether the imaging studies of the hands revealed any abnormalities, the examiner indicated that they did not.  However, the July 2004 and September 2007 x-ray findings demonstrated minimal to mild arthritic changes in the third MCP joint of the right hand; findings which were not addressed by the VA examiner in the March 2012 medical opinion.  In McClain v. Nicholson, the Court held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  See 21 Vet. App. 319, 321 (2007).  As such, even if the Veteran was not shown to have degenerative joint disease of the right hand at the time of the March 2012 VA examination, this does not relieve the examiner of his obligation to address the Veteran's medical history and determine the nature and etiology of this disability since service and during the pendency of the claim 

Therefore, the Board finds that the Veteran's claim of service connection for degenerative joint disease of the right hand must be remanded for a clarifying medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims file the same VA examiner who conducted the March 2012 examination, or another VA physician if the 2012 examiner is unavailable.  The claims folder and all records on Virtual VA must be made available to the reviewer.  The reviewer should specifically take into consideration the February 1967 Inpatient Summary report, as well as the November 1967 Physical Profile Record, the March 1968 clinical report, and the April 1968 Medical Board Proceedings, all of which document the Veteran's in-service treatment for, and diagnosis of rheumatoid arthritis involving the PIP joint of the right third finger.  Consideration should be given to the Veteran's history and particularly to any statements regarding continuity of symptoms since service.

Following a review of the record, the reviewer should determine whether the Veteran has degenerative joint disease, or any other form of arthritis other than rheumatoid arthritis, involving the right hand.  For any such disease of the right hand diagnosed on examination, or diagnosed during the pendency of the claim, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its onset in service or is otherwise related to the Veteran's military service, to include his in-service problem with rheumatoid arthritis.  (Even if the Veteran does not currently have a diagnosis of degenerative joint disease in his right hand, if the Veteran was diagnosed as having degenerative joint disease in the right hand anytime during the pendency of the claim (since March 2004) the examiner must provide an opinion addressing whether a previous diagnosis of degenerative joint disease, or any form of arthritis other than rheumatoid arthritis made any time during the pendency of the claim (since March 2004) is/was at least as likely as not related to the Veteran's military service, to include his in-service problem with rheumatoid arthritis.  In answering this question, the examiner should address the Veteran's assertions of, and documentation reflecting, ongoing treatment for arthritic-type pain in his right hand since service.  The reviewer should set forth the medical explanation(s) for accepting or rejecting the Veteran's statements regarding continuity of symptoms since military service.  

The reviewer must provide a thorough and well-reasoned rationale for all opinions provided.  

If the reviewer determines that he/she cannot provide an opinion without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (If an examination is deemed necessary to address this remand, one should be scheduled.)

2.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue remaining on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


